Name: Council Regulation (EC) NoÃ 1151/2005 of 15 July 2005 amending Regulation (EC) NoÃ 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: mechanical engineering;  electronics and electrical engineering;  tariff policy;  chemistry
 Date Published: nan

 16.7.2005 EN Official Journal of the European Union L 185/27 COUNCIL REGULATION (EC) No 1151/2005 of 15 July 2005 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) On 20 December 1996 the Council adopted Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products (1). Community demand for the products in question should be met under the most favourable conditions. For that purpose new Community tariff quotas should be opened at reduced or zero rates of duty for appropriate volumes while avoiding any disturbance to the markets for these products. (2) The quota amount for certain autonomous Community tariff quotas is insufficient to meet the needs of the Community industry for the current quota period. Consequently, these quota amounts should be increased. (3) Regulation (EC) No 2505/96 should therefore be amended accordingly. (4) Having regard to the economic importance of this Regulation, it is necessary to rely on the grounds of urgency provided for in point I.3 of the Protocol annexed to the Treaty on European Union and to the Treaties establishing the European Community on the role of national parliaments in the European Union. (5) Since this Regulation is to apply from 1 July 2005, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The quotas listed in the Annex to this Regulation shall be added to Annex I to Regulation (EC) No 2505/96 with effect from 1 July 2005. Article 2 For the quota period from 1 January to 31 December 2005, in Annex I to Regulation (EC) No 2505/96, the quota amount of tariff quota 09.2626 is fixed at 1 600 000 units. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2005. For the Council The President I. LEWIS (1) OJ L 345, 31.12.1996, p. 1. Regulation as last amended by Regulation (EC) No 2243/2004 (OJ L 381, 28.12.2004, p. 1). ANNEX Order No CN code Taric sub-division Description Quota volume Quota duty % Quota period 09.2002 2928 00 90 30 Phenylhydrazine 300 tonnes 0 1.7.-31.12.2005 09.2003 8543 89 95 63 Voltage controlled frequency generator, consisting of active and passive elements mounted on a printed circuit, contained in a housing whose exterior dimensions do not exceed 30 Ã  30 mm 700 000 units 0 1.7.-31.12.2005 09.2004 2926 10 00 10 Acrylonitrile 40 000 tonnes 0 1.7.-31.12.2005 09.2009 8504 90 11 30 Ferrite cores with the following dimensions:  an inner diameter at the top of 48 mm and a height of 42 mm;  an inner diameter at the top of 48 mm and a height of 44 mm;  an inner diameter at the top of 49 mm and a height of 42 mm;  an inner diameter at the top of 51 mm and a height of 40 mm for use in the manufacture of deflection yokes (1) 650 000 units 0 1.7.-31.12.2005 09.2018 2932 11 00 10 Tetrahydrofuran, containing not more than 40 mg per litre in total of tetrahydro-2-methylfuran and tetrahydro-3-methylfuran, for the manufacture of Ã ±-4-hydroxybutyl-Ã -hydroxypoly(oxytetramethylene) (1) 30 000 tonnes 0 1.7.-31.12.2005 09.2026 2903 30 80 70 1,1,1,2 Tetrafluoroethane, certified odourless containing a maximum:  600 ppm by weight of 1,1,2,2-Tetrafluorethane  2 ppm by weight of pentafluoroethane  2 ppm by weight of chlorodifluoromÃ ©thane  2 ppm by weight of chloropentafluoroethane  2 ppm by weight of dichlorodifluoromethane For use in the manufacture of pharmaceutical grade propellant for medical metred dose inhalers (1) 2 000 tonnes 0 1.7.-31.12.2005 09.2028 8545 19 90 10 Carbon rods (carbon electrodes) for use in the manufacture of zinc-carbon batteries (1) 400 000 000 units 0 1.7.-31.12.2005 09.2030 2926 90 95 74 Chlorothalonil 350 tonnes 0 1.7.-31.12.2005 09.2976 ex 8407 90 10 10 Four-stroke petrol engines of a cylinder capacity not exceeding 250 cm3 for use in the manufacture of lawnmowers of sub-heading 8433 11 (1) or mowers with motor of subheading 8433 20 10 (1) 750 000 units 0 1.7.2005-30.6.2006 (1) Checks on this prescribed end use shall be carried out pursuant to the relevant Community provisions.